                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

STEVEN LOWELL MORTON, #1924241                   §
         Petitioner                              §
                                                 §
                                                 §
V.                                               § CASE NO. 3:17-CV-2653-D
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Div.,                  §
              Respondent.                        §

                                             ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Petitioner filed objections on March 6, 2019, and the court has made a de novo review of

those portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge. It is therefore ordered that the petition for habeas corpus under 28

U.S.C. § 2254 is denied.

       Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the

petitioner has failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484

                                                 1
(2000).

          If petitioner files a notice of appeal,

          ( )     petitioner may proceed in forma pauperis on appeal.

          (X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in

                  forma pauperis.

          SO ORDERED.

          March 29, 2019.


                                                    _________________________________
                                                    SIDNEY A. FITZWATER
                                                    SENIOR JUDGE




                                                      2
